DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-13 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/02/2020, 03/16/2021, 04/21/2021, and 04/27/2021 was considered by the examiner.

Drawings
The drawings were received on 03/02/2020.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zitkovic (EP 1503128).

Re Clm 1: Zitkovic discloses a pipe device (see Figs. 1 and 2) comprising 
a pipe (46) and 
a connecting member (48), 
wherein the pipe comprises a pipe jacket (82) with an inner surface (80) and an outer surface (see Fig. 1 and 2) and forms a flow channel (see the internal opening),
wherein the connecting member (48) forms a through-channel (see the internal opening) which extends from a connection piece (71) made of a first material (see [0016]) and having a first opening (at 54) to a second opening (at 53), 
wherein the pipe jacket (82) is seated with a first pipe end (see Figs. 1 and 2) made of a second material (see [0025]) on the connection piece (see Figs. 1 and 2), and 

a bonded connection (connection being defined as link or linked) between the first material and the second material (see [0001, 0007, 0008, 0011, 0012, 0020-0031, and 0033-0035]).  
Re Clm 2: Zitkovic discloses wherein the connection piece (71) comprises a stop (at 77), and the first material of the stop is connected (connected being defined as linked) to the second material of the first pipe end by a bonded connection (see [0001, 0007, 0008, 0011, 0012, 0020-0031, and 0033-0035] and see Fig. 2).  
Re Clm 3: Zitkovic discloses wherein the connection piece (71) comprises a peripheral collar (at 74), wherein there is formed between the peripheral collar and the peripheral surface of the connection piece an annular gap (73) into which the first pipe end projects (see Fig. 2).  
Re Clm 4: Zitkovic discloses wherein the first material of the peripheral collar is connected (connected being defined as linked) to the second material of the first pipe end by a bonded connection (see [0001, 0007, 0008, 0011, 0012, 0020-0031, and 0033-0035] and see Fig. 2).  
Re Clm 5: Zitkovic discloses wherein the bonded connection (connected being defined as linked)  between the first material and the second material is formed by melting and curing the first material and/or by melting and curing the second material (see [0001, 0007, 0008, 0011, 0012, 0020-0031, and 0033-0035] and see Fig. 2).


Re Clm 6: Zitkovic discloses wherein the bonded connection (connected being defined as linked)  between the first material and the second material is produced by spin welding (see [0001, 0007, 0008, 0011, 0012, 0020-0031, and 0033-0035] and see Fig. 2).  
Re Clm 7: Zitkovic discloses wherein the first pipe end of the pipe jacket had a cylindrical inner surface (see Fig. 1) and a cylindrical outer surface (see Fig. 1) before it was pushed onto the peripheral surface of the connection piece (see Fig. 1).  
Re Clm 12: Zitkovic discloses wherein the through-channel, between the first and second opening of the connecting member, is straight or has a change of direction of at least 10 degrees and less than 180 degrees (see Figs. 1 and 2).  
Re Clm 13: Zitkovic discloses wherein the connecting member has in the region of the second opening a coupling element (60) for an interlocking attachment of a connection object (such as 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitkovic (EP 1503128) in view of claim(s) 1-7, 12, and 13.

Zitkovic fails to disclose corrugated.
The examiner is taking Official Notice that corrugation is old and well known, for the purpose of providing a structure which can be used to reduce the effect of vibrations or provide a means to make the pipe more flexible to bend the pipe into desired locations, alternatively, to provide a structural configuration which would have provide the same predictable result of directing a fluid through a desired pass.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Zitkovic, to have had corrugated, for the purpose of providing a structure which can be used to reduce the effect of vibrations or provide a means to make the pipe more flexible to bend the pipe into desired locations, alternatively, to provide a structural configuration which would have provide the same predictable result of directing a fluid through a desired pass.
Re Clm 9: Zitkovic discloses wherein the inner surface and/or the outer surface has a distances at the first pipe end after it has been pushed onto the peripheral surface of the connection piece (see Figs. 1).
Zitkovic fails to disclose corrugated and shortened peak distances and/or trough distances.
The examiner is taking Official Notice that corrugating and shortened peak distances and/or trough distances is old and well known, for the purpose of providing a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Zitkovic, to have had corrugating and shortened peak distances and/or trough distances, for the purpose of providing a structure which can be used to reduce the effect of vibrations or provide a means to make the pipe more flexible to bend the pipe into desired locations, alternatively, to provide a structural configuration which would have provide the same predictable result of directing a fluid through a desired pass and aid in forming a leak free joint.
Re Clm 10: Zitkovic discloses wherein at least a portion of the peripheral surface of the connection piece, starting from the first opening and as the distance from the first opening.
Zitkovic fails to disclose widens, and increases, from a minimum diameter (D1) to a maximum diameter (D2).
The examiner is taking Official Notice that openings widen and that the widening can increases, from a minimum diameter (D1) to a maximum diameter (D2) is old and well known, for the purpose of providing a means to enhance the mating of mating parts and to provide a means to drive or direct the mating members together, alternatively, to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Zitkovic, to have had widens, and increases, from a minimum diameter (D1) to a maximum diameter (D2), for the purpose of providing a means to enhance the mating of mating parts and to provide a means to drive or direct the mating members together, alternatively, to provide a structural configuration which would have yielded the same predictable results of forming a secure joint or a secured leak free joint.
Re Clm 11: Zitkovic discloses the inner surface of the pipe jacket.
Zitkovic fails to disclose wherein the minimum diameter (D1) is smaller than and the maximum diameter (D2) is larger than a diameter (D3).
The examiner is taking Official Notice that a minimum diameter is smaller than and the maximum diameter is larger than a diameter is old and well known, for the purpose of providing a means to enhance the mating of mating parts and to provide a means to drive or direct the mating members together, alternatively, to provide a structural configuration which would have yielded the same predictable results of forming a secure joint or a secured leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Zitkovic, to have had wherein the minimum diameter (D1) is smaller than and the maximum diameter (D2) is larger than a diameter .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (overlapping pipe end connections) which are similar to the applicant’s claimed invention; US-20070095467, US-20130263960, US-6902208, and WO-2015164704.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/07/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679